Citation Nr: 0325989	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  98-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher amount of improved pension benefits 
on the basis of unreimbursed medical expenses for the period 
of January 1, 1997, to December 31, 1997.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO), which amended 
the veteran's pension benefits for the period from January 
1997 through December 1997 based upon unreimbursed medical 
expenses in the amount of $2,058.00 incurred during that 
period.  The veteran subsequently perfected an appeal 
regarding that determination, asserting that the total amount 
of unreimbursed medical expenses for that period was in fact 
$6,969.67.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in November 1998 and a 
Supplemental Statement of the Case (SSOC) in May 2003.


FINDING OF FACT

There is an approximate balance in the record as to the 
adequacy of the evidence submitted by the veteran showing 
that allowable unreimbursed medical expenses for the one-year 
period from January 1, 1997, to December 31, 1997, less the 
amount of $2,058 previously considered by the RO in earlier 
determinations of pension benefits payable to the veteran, 
total $4,911.67.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for entitlement to a higher 
amount of improved pension benefits on the basis of 
unreimbursed medical expenses in the amount of $4,911.67 for 
the period of January 1, 1997, to December 31, 1997, have 
been met.  38 U.S.C.A. §§ 1521, 5107(b) (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.102, 3.271, 3.272, 3.273 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in November 1998, the SSOC issued in May 2003, and 
correspondence from the RO, the appellant has been given 
notice of the information and/or evidence necessary to 
substantiate his claim.  

In particular, the Board notes the April 2003 letter in which 
the RO explained the veteran's and VA's responsibilities 
under the VCAA.  In that letter, the RO also explained what 
the evidence must show in order to substantiate his claim.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefit sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Entitlement to a higher amount of pension benefits on 
the basis
of unreimbursed medical expenses

The veteran is currently in receipt of VA pension benefits.  
He is seeking entitlement to a higher amount of pension 
benefits for the period from January 1997 to December 1997, 
based upon unreimbursed medical expenses which he contends 
were incurred during that period.

The record reflects that, in February 1998, the veteran 
submitted a VA Form 21-8416, Medical Expense Report, in which 
he listed various medical expenses incurred from January 1997 
to December 1997.  These expenses included $525.60 in medical 
insurance premiums for 1997, which were deducted from his 
Social Security benefits in a monthly amount of $43.80.  The 
listed expenses also included $1,532.70, which was the cost 
of medical bills incurred at La Cruz Azul de Puerto Rico 
throughout 1997.  In support of this claim, the veteran 
submitted a letter from the Social Security Administration 
verifying that $43.80 was deducted from his benefits for 
medical insurance premiums each month.  The veteran also 
submitted a certificate from La Cruz Azul de Puerto Rico 
establishing that he incurred medical expenses in the amount 
of $1,532.70 from that facility in 1997.

In addition to the $2,058.30 in medical expenses discussed 
above, the veteran also reported additional medical expenses 
for the period from January 1997 to December 1997 in the 
amount of $4,911.67.  Although he noted the medical 
facilities where these expenses were incurred, and the months 
during which he received treatment, he did not provide the 
specific days on which these expenses were incurred or the 
purpose for which they were incurred.  He also did not 
provide any receipts or other certification verifying these 
expenses.

Thereafter, in a letter dated in April 1998, the RO advised 
the veteran that his disability pension award had been 
amended for the period from January 1, 1997, to December 31, 
1997, based upon unreimbursed medical expenses in the amount 
of $2,058.  In that letter, it was explained that his 
reported medical expenses were used to reduce the amount of 
his countable income, thereby entitling him to a greater 
amount of pension benefits for that period.

In a second letter dated in April 1998, the RO advised the 
veteran that it could not consider those medical expenses 
from "Farmacias and Doctores", which were listed in his VA 
Form 21-8416 in the amount of $4,911.67, because he had not 
provided the purpose of those expenses or the name of the 
provider which was paid for each expense.  The RO provided 
the veteran with an additional VA Form 21-8416 so that he 
could provide such information.

The veteran subsequently submitted an additional copy of the 
VA Form 21-8416 that he had submitted in February 1998.  No 
additional information was furnished regarding his reported 
medical expenses. 

In an August 1998 letter, the RO denied the veteran's claim 
of entitlement to higher amount of pension benefits on the 
basis of unreimbursed medical expenses in the amount of 
$4,911.37.  The RO noted that he had not provided the 
specific information requested by the RO in the April 1998 
letter.

Thereafter, in February 2000, the veteran submitted a packet 
of receipts for medical expenses in the amount of $1,462.57.  
The health care providers identified on these receipts match 
those listed in the VA Form 21-8416, which the veteran 
submitted in February 1998.  The veteran also submitted a 
note explaining that he did not have receipts for expenses 
paid for medications at Farmacia Econo Drugs in the amount of 
$3,448.80.  He included a list of each medication obtained at 
that facility, and explained that this figure was reached by 
multiplying the monthly cost of each medication by 12.  Thus, 
this figure essentially represented an estimate of the cost 
of medications obtained from Farmacia Econo Drugs throughout 
1997.

The Board notes that improved pension benefits are payable to 
a veteran of a period of war who meets both disability and 
non-disability eligibility requirements.  The maximum annual 
pension rate is reduced by the amount of countable income 
received by the veteran, on an annual basis.  In determining 
countable income, all payments of any kind and from any 
source shall be included, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272.  See 38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.3, 3.23, 3.271.

The amount of improved pension benefits payable to a veteran 
is based upon the maximum annual pension rate set by law, 
with a subtraction taken for annual countable income.  The 
monthly pension rate is determined by dividing the remainder 
by 12.  In arriving at the figure for countable income, a 
deduction (exclusion) may be taken for so much of the 
individual's unreimbursed medical expenses as exceeds five 
percent of her maximum annual pension rate.  Whenever there 
is a change in a beneficiary's annual rate of countable 
income, the monthly rate of pension payable is recomputed.  
38 C.F.R. §§ 3.271, 3.272, 3.273.

As for medical expenses, there will be excluded from the 
amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month annualized 
period for medical expenses, regardless of when the 
indebtedness was incurred.  An estimate based upon a clear 
and reasonable expectation that unusual medical expenditure 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits, subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.272(g).

As discussed in detail above, in April 1998, the RO amended 
the veteran's disability pension award for the period from 
January 1, 1997, to December 31, 1997, based upon 
unreimbursed medical expenses in the amount of $2,058.  The 
RO also found that it could not consider additional 
unreimbursed medical expenses in the amount of $4,911.37 in 
determining the veteran's countable income, because the 
veteran had not provided certain information regarding those 
expenses.

The Board has reviewed the complete record.  In light of the 
receipts submitted by the veteran in February 2000 in the 
amount of $1,462.57, the Board finds that the veteran has 
submitted sufficient proof so as to have that amount of 
medical expenses considered in determining his countable 
income for the period from January 1, 1997, to December 31, 
1997.  In essence, we believe that these receipts are 
sufficient to establish the required information, such as the 
date of the medical treatment received, the name of the 
health care provider who performed the treatment, and the 
purpose of that treatment.  

Furthermore, although the veteran has not furnished receipts 
establishing additional unreimbursed medical expenses in the 
amount of $3,448.80 at Farmacia Econo Drugs, the Board finds 
that the explanation for these expenses that was submitted by 
the veteran in February 2000 is sufficient proof so as to 
have that amount of medical expenses considered in 
determining his countable income for the period from January 
1, 1997, to December 31, 1997.  

In this regard, the Board notes that it appears that the 
total amount of unreimbursed medical expenses that were 
reported by the veteran for 1997 did not differ substantially 
from the total annual amount of medical expenses that were 
reported in subsequent years.  Also, it is noteworthy that 
the veteran was able to locate and submit a numerous receipts 
for the health care providers who treated him in 1997 after 
the fact, and that the record reflects that he has repeatedly 
provided receipts and other certification in order to provide 
thorough documentation of his unreimbursed medical expenses 
in the years following 1997.

The Board appreciates the difficulty which the RO faces in 
administering the complex regulations which govern the 
computation of pension rates.  Moreover, we recognize that it 
is the responsibility of the veteran to furnish the RO with 
adequate documentary evidence to support his entitlement to 
pension each year.  The veteran is hereby cautioned that he 
should make every effort to obtain and retain all receipts in 
a timely manner.  In the present case, having considered the 
VA doctrine of giving the benefit of the doubt to the 
veteran, the Board concludes that he has submitted sufficient 
proof so as to have additional unreimbursed medical expenses 
in the amount of $4,911.37 considered in determining his 
countable income for the period from January 1, 1997, to 
December 31, 1997.  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to a higher amount of improved pension benefits 
on the basis of unreimbursed medical expenses in the amount 
of $4,911.37 for the period of January 1, 1997, to December 
31, 1997, is granted.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



